Title: From Alexander Hamilton to James Triplett, 6 January 1800
From: Hamilton, Alexander
To: Triplett, James


          
            Sir
            N.Y. Dec 28th Jany. 6th. 1800
          
          Your letter of the 20th. Decr. I have received—
          The whole of the transactions therein mentioned having happened within the sphere of Genl. Pinckney’s command it is his province to attend to your request—All I can therefore do therefore in this case is to write to Genl. Pinckney and enclose your letter, which I shall be accordingly done—
          With
           Lt. Jas. Triplett
        